DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
The specification contains numerous references to U.S. patent applications identified only by the attorney’s docket number (i.e., in paragraph [0131]).  Applicant is encouraged to update the specification to properly identify the U.S. patent applications by U.S. serial number and/or U.S. patent publication number or U.S. patent number, where appropriate, taking care that the updated information is complete and accurate, and that no new matter is introduced.  
Appropriate correction is required.
Claim Objections
Claims 17 and 20 are objected to because of the following informalities:  
In claim 17, line 4, “driving” appears to be an editorial error that should be changed to –drivingly--.  
In claim 20, line 13, “drive” appears to be an editorial error that should be changed to –driver--. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-9, 11-14, 16, 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olson et al. (US Pat. No. 7,635,074).
With respect to claim 1, Olson et al. disclose a fastener cartridge comprising a body (staple cartridge 2140, fig. 57) extending along a longitudinal axis (along knife channel 2148, fig. 57, col. 21, line 55), fasteners 50a-50c (fig. 57a) removably positioned in the body (col. 22, lines 37-38), and drivers (staple pushers 2160, fig. 57, col. 22, lines 53-56) movably supporting the fasteners 50a-50c, wherein the drivers comprise a first driver 2160 (fig. 57a) comprising a first support column (pusher plate 2166c, fig. 57a, col. 22, line 56 to col. 23, line 3) defining a first width (vertical dimension, fig. 57a, col. 22, lines 57-67), the first support column 2166c comprising a first fastener-supporting cradle (top surface 166c adapted for releasably engaging a backspan of a staple, figs. 6 and 57a, col. 8, lines 53-55), a second support column (pusher plate 2166b, fig. 57a) laterally outboard from the first support column 2166c (col. 22, line 56 to col. 23, line 3) and defining a second width different from the first width (each pusher plate 2166 has a different vertical dimension, col. 22, line 56-58), the second support column 2166b comprising a second fastener-supporting cradle (top surface 166c adapted for releasably engaging a backspan of a staple, figs. 6 and 57a, col. 8, lines 53-55), and a bridge (cam members 162, 164, figs. 1 and 57a, col. 8, lines 39-44) extending between the first support column 2166c and the second support column 2166b.  Olson et al. disclose that the first and second support columns each have a different “vertical dimension”.  Since the claim does not define where and how the width is measured, the vertical dimension of the support columns of Olson et al. is considered to be the width of the support columns.  The claim does not define where the width is measured or how the width is measured, and therefore the dimension labeled “vertical dimension” by Olson et. is considered to be the width.  Width is a relative term, and in this instance, the claim does not define the width or the direction along which the width is measured with respect to the support column or any other elements of the device.  Accordingly, Olson et al. is considered to disclose first and second support columns defining first and second widths in which the second width is different from the first width.
With respect to claim 2, Olson et al. disclose cavities (retention slots 2144, fig. 57, col. 22, lines 21-25) defined in the body comprising a first cavity (retention slot 2144c, fig. 57) comprising first lateral guide surfaces (walls of the slots, col. 1, lines 30-34) configured to slidably engage the first support column 2166c, and a second cavity (retention slot 2144b, fig. 57) comprising second lateral guide surfaces (walls of the slots, col. 1, lines 30-34) configured to slidably engage the second support column 2166b.  
With respect to claim 3, Olson et al. disclose the first support column 2166c comprises first sidewalls (Annotated Figure A) configured to slidably engage the first lateral guide surfaces (walls of the slots, col. 1, lines 30-34), wherein the first width is defined between the first sidewalls, wherein the second support column 2166b comprises second sidewalls (Annotated Figure A) configured to slidably engage the second lateral guide surfaces (walls of the slots, col. 1, lines 30-34), and wherein the second width is defined between the second sidewalls.  Since the claim does not define where and how the width is measured, the vertical dimension of the support columns of Olson et al. is considered to be the width of the support columns.  The claim does not define where the width is measured or how the width is measured, and therefore the dimension labeled “vertical dimension” by Olson et. is considered to be the width.  The width (“vertical dimension”) is located between the sidewalls (Annotated Figure A), and therefore is considered to be defined between the sidewalls.  The claim does not define that the width is measured from one sidewall to an opposite sidewall.  Accordingly, Olson et al. is considered to disclose the first width is defined between the first sidewalls, and the second width is defined between the second sidewalls.

    PNG
    media_image1.png
    715
    651
    media_image1.png
    Greyscale

With respect to claim 4, Olson et al. disclose that the first width is narrower than the second width.  Olson et al. disclose that the staples may be arranged such that the staples with the larger leg lengths arranged adjacent the knife channel (col. 23, lines 9-12).  Since Olson et al. disclose that the staples with the largest leg length cooperate with the pusher plate having the smallest vertical dimension (col. 22, lines 59-67, fig. 57a), then Olson et al. is considered to disclose the first width is narrower than the second width.
With respect to claim 5, Olson et al. disclose a third support column (pusher plate 2166a, fig. 57a) laterally outboard from the second support column 2166b (col. 22, line 56 to col. 23, line 3) and defining a third width different from the second width (each pusher plate 2166 has a different vertical dimension, col. 22, line 56-58), the third support column 2166a comprising a third fastener-supporting cradle (top surface 166c adapted for releasably engaging a backspan of a staple, figs. 6 and 57a, col. 8, lines 53-55), and a second bridge (cam members 162, 164, figs. 1 and 57a, col. 8, lines 39-44) extending between the second support column 2166b and the third support column 2166a.  
With respect to claim 7, Olson et al. disclose the first, second and third widths are different widths (col. 22, lines 56-67). 
With respect to claim 8, Olson et al. disclose a sled 110 (fig. 11, col. 10, lines 61-62) configured to move along the longitudinal axis during a firing stroke, the sled comprising a central portion (guide member 150, fig. 11, col. 8, line 21) aligned with the longitudinal axis, a first rail 122 (fig. 11, col. 10, line 61 to col. 11, line 2) to drive the bridge, and a second rail 124 (fig. 11, col. 10, line 61 to col. 11, line 2) to drive the second bridge.
With respect to claim 9, Olson et al. disclose the cartridge comprises a first row 2144c (fig. 57, col. 22, lines 21-25) comprising a first fastener 50c, a second row 2144b (fig. 57, col. 22, lines 21-25) laterally outward from the first row by a distance and comprising a second fastener 50b, and a third row 2144a (fig. 57, col. 22, lines 21-25) spaced laterally outward from the second row by the distance and comprising a third fastener 50a, wherein the first, second and third fastener-supporting cradles (top surface 166c adapted for releasably engaging a backspan of a staple, figs. 6 and 57a, col. 8, lines 53-55) support the first, second, and third fasteners.
With respect to claim 11, Olson et al. disclose a laterally-curved tissue-supporting surface comprising a peak.  Olson et al. disclose first, second, and third tissue contacting surfaces 2161c, 2161b, 2161a in which the surface 2161c has the greatest height (fig. 57, col. 21, lines 46-50, col. 22, lines 10-14), and that the tissue contacting surface may be curved (col. 21, lines 63-67), and therefore the tissue supporting surface of Olson et al. is considered to be laterally-curved and comprising a peak.
With respect to claim 12, Olson et al. disclose the first support column 2166c is adjacent to the peak and the first driver comprises a gusset extending between the bridge and the first support column.  Olson et al. disclose that the first support column 2166c is nearest to the knife channel 2148 (fig. 57), and therefore is considered to be adjacent the peak.  Olson et al. disclose the bridge connects the first and second support columns (fig. 57a), and therefore the connection between the bridge and the first support column is considered to be a gusset (Annotated Figure A). 
With respect to claim 13, Olson et al. disclose a fastener cartridge comprising a body (staple cartridge 2140, fig. 57) extending along a longitudinal axis (along knife channel 2148, fig. 57, col. 21, line 55), fasteners 50a-50c (fig. 57a) removably positioned in the body (col. 22, lines 37-38), and drivers (staple pushers 2160, fig. 57, col. 22, lines 53-56) movably supporting the fasteners 50a-50c, wherein the drivers comprise a first driver 2160 (fig. 57a) comprising a first support column (pusher plate 2166c, fig. 57a, col. 22, line 56 to col. 23, line 3) defining a first width (vertical dimension, fig. 57a, col. 22, lines 57-67), a second support column (pusher plate 2166b, fig. 57a) laterally outboard from the first support column 2166c (col. 22, line 56 to col. 23, line 3) and defining a second width (vertical dimension, fig. 57a, col. 22, lines 57-67), and a third support column (pusher plate 2166a, fig. 57a) laterally outboard from the second support column 2166b (col. 22, line 56 to col. 23, line 3) and defining a third width (vertical dimension, fig. 57a, col. 22, lines 57-67), wherein the first, second, and third width are different widths (each pusher plate 2166 has a different vertical dimension, col. 22, line 56-58).  Olson et al. disclose that the first, second and third support columns each have a different “vertical dimension”.  Since the claim does not define where and how the width is measured, the vertical dimension of the support columns of Olson et al. is considered to be the width of the support columns.  The claim does not define where the width is measured or how the width is measured, and therefore the dimension labeled “vertical dimension” by Olson et. is considered to be the width.  Width is a relative term, and in this instance, the claim does not define the width or the direction along which the width is measured with respect to the support column or any other elements of the device.  Accordingly, Olson et al. is considered to disclose first, second, and third support columns defining first, second, and third widths in which the first, second, and third widths are different widths.
With respect to claim 14, Olson et al. disclose that the first width is less than the second width and the third width.  Olson et al. disclose that the staples may be arranged such that the staples with the larger leg lengths are arranged adjacent the knife channel (col. 23, lines 9-12).  Since Olson et al. disclose that the staples with the largest leg length cooperate with the pusher plate having the smallest vertical dimension (col. 22, lines 59-67, fig. 57a), then Olson et al. is considered to disclose the first width is less than the second width and the third width.
With respect to claim 16, Olson et al. disclose a first bridge (cam members 162, 164, figs. 1 and 57a, col. 8, lines 39-44) extending between the first support column 2166c and the second support column 2166b and including a first ramped underside (figs. 1 and 57a), and a second bridge (cam members 162, 164, figs. 1 and 57a, col. 8, lines 39-44) extending between the second support column 2166b and the third support column 2166a and including a second ramped underside (figs. 1 and 57a).  
With respect to claim 17, Olson et al. disclose a sled 110 (fig. 11, col. 10, lines 61-62) configured to move along the longitudinal axis during a firing stroke, the sled comprising a central portion (guide member 150, fig. 11, col. 8, line 21) aligned with the longitudinal axis, a first rail 122 (fig. 11, col. 10, line 61 to col. 11, line 2) configured to drivingly engage the first ramped underside, and a second rail 124 (fig. 11, col. 10, line 61 to col. 11, line 2) configured to drivingly engage the second ramped underside.
With respect to claim 19, Olson et al. disclose the cartridge comprises a first row 2144c (fig. 57, col. 22, lines 21-25) comprising a first fastener 50c supported by the first support column, a second row 2144b (fig. 57, col. 22, lines 21-25) comprising a second fastener 50b supported by the second support column, and a third row 2144a (fig. 57, col. 22, lines 21-25) comprising a third fastener 50a supported by the third support column, wherein the second row is equilaterally spaced from the first and third rows (fig. 57).
With respect to claim 20, Olson et al. disclose a fastener cartridge comprising a body (staple cartridge 2140, fig. 57) extending along a longitudinal axis (along knife channel 2148, fig. 57, col. 21, line 55), rows of fasteners comprising an inner row 2144c (fig. 57, col. 22, lines 21-25) on a first side of the longitudinal axis and comprising an inner fastener 50c, an intermediate row 2144b (fig. 57, col. 22, lines 21-25) on the first side of the longitudinal axis and comprising an intermediate fastener 50b, and an outer row 2144a (fig. 57, col. 22, lines 21-25) on the first side of the longitudinal axis and comprising an outer fastener 50a, wherein the second row is equilaterally spaced from the inner and outer rows (fig. 57), and a triple driver comprising an asymmetric body (Annotated Figure B), the asymmetric body is asymmetric relative to a longitudinal centerline through the triple driver, the longitudinal centerline is oriented parallel to the longitudinal axis (Annotated Figure B), the triple driver comprising an inner support column (pusher plate 2166c, fig. 57a, col. 22, line 56 to col. 23, line 3) defining a first width (vertical dimension, fig. 57a, col. 22, lines 57-67) and supporting the inner fastener 50c, an intermediate support column (pusher plate 2166b, fig. 57a) defining a second width (vertical dimension, fig. 57a, col. 22, lines 57-67) and supporting the intermediate fastener 50b, and an outer support column (pusher plate 2166a, fig. 57a) defining a third width (vertical dimension, fig. 57a, col. 22, lines 57-67) and supporting the outer fastener 50a, wherein the first width is less than the second width and the third width (each pusher plate 2166 has a different vertical dimension, col. 22, line 56-58).  Olson et al. disclose that the first, second and third support columns each have a different “vertical dimension”.  Since the claim does not define where and how the width is measured, the vertical dimension of the support columns of Olson et al. is considered to be the width of the support columns.  The claim does not define where the width is measured or how the width is measured, and therefore the dimension labeled “vertical dimension” by Olson et. is considered to be the width.  Width is a relative term, and in this instance, the claim does not define the width or the direction along which the width is measured with respect to the support column or any other elements of the device.  Olson et al. disclose that the staples may be arranged such that the staples with the larger leg lengths are arranged adjacent the knife channel (col. 23, lines 9-12).  Since Olson et al. disclose that the staples with the largest leg length cooperate with the pusher plate having the smallest vertical dimension (col. 22, lines 59-67, fig. 57a), then Olson et al. is considered to disclose the first width is less than the second width and the third width.  

    PNG
    media_image2.png
    672
    809
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Olson et al.
With respect to claim 6, Olson et al. disclose first, second, and third widths, in which the second width is intermediate the first width and the third width, but fail to disclose the third width is intermediate the first width and the second width.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the fastener cartridge of Olson et al. to substitute the third width as intermediate the first and second widths for the second width as intermediate the first and third widths, since reversing the positions of the support columns would involve only a repositioning of the elements of the device, especially since Olson et al. teaches changing the arrangements of the staples and the pushers (col. 23, lines 6-27).  
SEE MPEP 2144.04 VI C.
With respect to claim 15, Olson et al. disclose first, second, and third widths, in which the third width is greater than the second third width, but fail to disclose the second width is greater than the third width.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the fastener cartridge of Olson et al. to substitute the second width as greater than the third width for the third width as greater than the second width, since reversing the positions of the support columns would involve only a repositioning of the elements of the device, especially since Olson et al. teaches changing the arrangements of the staples and the pushers (col. 23, lines 6-27). 
SEE MPEP 2144.04 VI C.
Allowable Subject Matter
Claims 10 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for the indication of allowable subject matter: 
With respect to claim 10, the prior art fails to disclose or teach a fastener cartridge according to claim 1, and further comprising a rotary drive screw extending along the longitudinal axis distally beyond a plurality of the fasteners, wherein the first support column is adjacent to the rotary drive screw, and wherein the first support column comprises a base comprising a chamfered edge configured to accommodate the rotary drive screw.
With respect to claim 18, the prior art fails to disclose or teach a fastener cartridge according to claim 13, and further comprising a rotary drive screw extending along the longitudinal axis, wherein the first support column is adjacent to the rotary drive screw, and wherein the first support column comprises a base comprising a chamfered edge configured to accommodate the rotary drive screw.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shelton et al. (US Pat. Publ. No. 2011/0290851) disclose staple drivers (fig. 44) in cooperation with a rotary drive screw.
Kostrzewski (US Pat. Publ. No. 2018/0235618) disclose drivers having guidance blocks 870 (fig. 8). 
Huitema et al. (US Pat. Publ. No. 2019/0314018) disclose drivers (fig. 94). 
Holsten et al. (US Pat. Publ. No. 2007/0034667) disclose a curved-surface cartridge (fig 6A). 
Beardsley et al. (US Pat. Publ. No. 2009/0277948) disclose drivers having any suitable width ([0055]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linda J Hodge whose telephone number is (571)272-0571. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINDA J. HODGE/Examiner, Art Unit 3731                                                                                                                                                                                                        
/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        21 October 2022